DETAILED ACTION
	Claims 1-20 are presented on 07/08/2019 for examination on merits.  Claims 1, 14, and 20 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20160182532 A1) in view of Alomair (US 20170366355 A1).

As per claim 1, Jones teaches a computing platform, comprising: 
at least one processor (Jones, par. 0035 and 0051: a processor); 
a communication interface communicatively coupled to the at least one processor (Jones, par. 0036: input/output interface 312); and 
memory storing computer-readable instructions that, when executed by the at least one processor (Jones, par. 0036 and 0038: memory 304 and memory 404), cause the computing platform to: 
Jones, par. 0039: receiving … a first electronic communication including first data; see also par. 0009 and 0011 for receiving the first electronic message); 
based on receiving the first message from the first external communications server, generate a first image representation of the first message received from the first external communications server (Jones, par. 0039: In step 504 [of FIG. 5], a first image representative of the first data is generated by the first computer; par. 0008-0009: generate optical data representative of the first data); 
execute an optical character recognition (OCR) process on the first image representation of the first message, wherein executing the OCR process on the first image representation of the first message produces a first recreated message (Jones, par. 0007-0008: performing optical character recognition or image capture; par. 0031 and 00038: OCR and the optical character recognition mechanism 408); 
send, via the communication interface, to an enterprise communications server, the first recreated message, wherein sending the first recreated message to the enterprise communications server causes the enterprise communications server to deliver the first recreated message to at least one enterprise user computing device (Jones, par. 0039: In step 514, a second electronic communication including the second data is transmitted; par. 0010-0011: transmits … a second electronic communication that includes the second data and omits the first data).
However, Jones does not explicitly disclose a step of validating contents of the first recreated message as a condition for sending the recreated message. This aspect of the claim is identified as a difference.
In a related art, Alomair teaches,
validate contents of the first recreated message (Alomair, par. 0055: verifying the message; utilizing message regeneration module 302 embedded within message verification 
based on validating the contents of the first recreated message, send, via the communication interface, to an enterprise communications server, the first recreated message (Alomair, par. 0053-0055 and clm. 8: transmit the message and the authentication tag to a receiver computing device after authenticating the message).
Jones and Alomair are analogous art, because they are in a similar field of endeavor in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Alomair to modify Jones to include the validating step to ensure the security and integrity of the message. For this combination, the motivation would have been to improve the level of security with message validation before transmission.

As per claim 14, Jones teaches a method, comprising: 
at a computing platform comprising at least one processor, a communication interface, and memory (Jones, par. 0035 and 0038: processor and memory 304 and memory 404 and interface 312): 
receiving, by the at least one processor, via the communication interface, from a first external communications server, a first message (Jones, par. 0039: receiving … a first electronic communication including first data; see also par. 0009 and 0011 for receiving the first electronic message); 
based on receiving the first message from the first external communications server, generating, by the at least one processor, a first image representation of the first message received from the first external communications server (Jones, par. 0039: In step 504 [of FIG. 5], a first image representative of the first data is generated by the first computer; par. 0008-0009: generate optical data representative of the first data); 
Jones, par. 0007-0008: performing optical character recognition or image capture; par. 0031 and 00038: OCR and the optical character recognition mechanism 408); 
…sending, by the at least one processor, via the communication interface, to an enterprise communications server, the first recreated message, wherein sending the first recreated message to the enterprise communications server causes the enterprise communications server to deliver the first recreated message to at least one enterprise user computing device (Jones, par. 0039: In step 514, a second electronic communication including the second data is transmitted; par. 0010-0011: transmits … a second electronic communication that includes the second data and omits the first data).
However, Jones does not explicitly disclose a step of validating contents of the first recreated message as a condition for sending the recreated message. This aspect of the claim is identified as a difference.
In a related art, Alomair teaches,
validating, by the at least one processor, contents of the first recreated message (Alomair, par. 0055: verifying the message; utilizing message regeneration module 302 embedded within message verification module 118 … for regenerating an authentication tag to determine the integrity and authenticity of the plaintext message); and 
based on validating the contents of the first recreated message, sending… to an enterprise communications server (Alomair, par. 0053-0055 and clm. 8: transmit the message and the authentication tag to a receiver computing device after authenticating the message).
Jones and Alomair are analogous art, because they are in a similar field of endeavor in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Alomair to modify Jones to include the validating step to ensure the security and integrity of the message. For this combination, the motivation would have been to improve the level of security with message validation before transmission.

As per claim 20, Jones teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory (Jones, par. 0035 and 0038: processor and memory 304 and memory 404 and interface 312), cause the computing platform to: 
receive, via the communication interface, from a first external communications server, a first message (Jones, par. 0039: receiving … a first electronic communication including first data; see also par. 0009 and 0011 for receiving the first electronic message); 
based on receiving the first message from the first external communications server, generate a first image representation of the first message received from the first external communications server (Jones, par. 0039: In step 504 [of FIG. 5], a first image representative of the first data is generated by the first computer; par. 0008-0009: generate optical data representative of the first data); 
execute an optical character recognition (OCR) process on the first image representation of the first message, wherein executing the OCR process on the first image representation of the first message produces a first recreated message (Jones, par. 0007-0008: performing optical character recognition or image capture; par. 0031 and 00038: OCR and the optical character recognition mechanism 408); 
… send, via the communication interface, to an enterprise communications server, the first recreated message, wherein sending the first recreated message to the enterprise communications server causes the enterprise communications server to deliver the first recreated message to at least one enterprise user computing device (Jones, par. 0039: In step 514, a second electronic communication including the second data is transmitted; par. 0010-
However, Jones does not explicitly disclose a step of validating contents of the first recreated message as a condition for sending the recreated message. This aspect of the claim is identified as a difference.
In a related art, Alomair teaches,
validate contents of the first recreated message (Alomair, par. 0055: verifying the message; utilizing message regeneration module 302 embedded within message verification module 118 … for regenerating an authentication tag to determine the integrity and authenticity of the plaintext message); and 
based on validating the contents of the first recreated message, send, via the communication interface, to an enterprise communications server, the first recreated message (Alomair, par. 0053-0055 and clm. 8: transmit the message and the authentication tag to a receiver computing device after authenticating the message).
Jones and Alomair are analogous art, because they are in a similar field of endeavor in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Alomair to modify Jones to include the validating step to ensure the security and integrity of the message. For this combination, the motivation would have been to improve the level of security with message validation before transmission.

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Alomair, as applied to claim 1 above, and further in view of Rivlin (US 9363280 B1).

As per claim 2, the references as combined above teach the computing platform of claim 1, but do not explicitly disclose the evaluation of links and attachments included in the message. This aspect of the claim is identified as a further difference.
In a related art, Rivlin teaches:
wherein validating the contents of the first recreated message comprises evaluating text content of the first recreated message, one or more links associated with the first recreated message, or one or more attachments associated with the first recreated message (Rivlin col. 1, lines 40-45: determine whether the email message is likely infected with malware. In particular, this email analytic appliance analyzes incoming email messages, namely its header, content, links and attachments, in order to identify the presence of malware; col. 2, lines 57-67: a message analytic appliance - malicious electronic messages such as email messages that includes a malicious attachment).
Rivlin is analogous art to the claimed invention in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair system to include a step for evaluating links and attachments included in the message. For this combination, the motivation would have been to improve the level of security by evaluating all elements in a message.

As per claim 3, the references as combined above teach the computing platform of claim 1, but do not explicitly disclose that different networks are connected for messaging and that the enterprise communications server and the at least one enterprise user computing device are connected to an enterprise network. This aspect of the claim is identified as a further difference.
In a related art, Rivlin teaches:
Rivlin col. 6, lines 15-20: The network 130 may include a public network such as the Internet, a private network (e.g., a local area network “LAN”, wireless LAN, etc.), such as network for customers 120 as shown in FIG. 1).
Rivlin is analogous art to the claimed invention in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair system with Rivlin to include details of types of networks for messaging. For this combination, the motivation would have been to improve the level of security by including both public and private networks.

As per claim 15, the references as combined above teach the method of claim 14, but do not explicitly disclose the evaluation of links and attachments included in the message. This aspect of the claim is identified as a further difference.
In a related art, Rivlin teaches:
wherein validating the contents of the first recreated message comprises evaluating text content of the first recreated message, one or more links associated with the first recreated message, or one or more attachments associated with the first recreated message (Rivlin col. 1, lines 40-45: determine whether the email message is likely infected with malware. In particular, this email analytic appliance analyzes incoming email messages, namely its header, content, links and attachments, in order to identify the presence of malware; col. 2, lines 57-67: 
Rivlin is analogous art to the claimed invention in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair system to include a step for evaluating links and attachments included in the message. For this combination, the motivation would have been to improve the level of security by evaluating all elements in a message.

As per claim 16, the references as combined above teach the method of claim 14, but do not explicitly disclose that different networks are connected for messaging and that the enterprise communications server and the at least one enterprise user computing device are connected to an enterprise network. This aspect of the claim is identified as a further difference.
In a related art, Rivlin teaches:
wherein the enterprise communications server and the at least one enterprise user computing device are connected to an enterprise network, wherein the first external communications server is connected to a public network different from the enterprise network, and wherein the computing platform comprises a first communications node for communicating with the enterprise network and a second communications node for communicating with the public network (Rivlin col. 6, lines 15-20: The network 130 may include a public network such as the Internet, a private network (e.g., a local area network “LAN”, wireless LAN, etc.), such as network for customers 120 as shown in FIG. 1).
Rivlin is analogous art to the claimed invention in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair system with Rivlin to include details of types of networks for messaging. For this combination, .

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Alomair and Rivlin, as applied to claim 3 above, and further in view of Pourfallah (US 20190080325 A1; hereinafter “Pour”).

As per claim 4, the references as combined above teach the computing platform of claim 3, but do not explicitly disclose the timing for message validation being near real-time. This aspect of the claim is identified as a further difference.
In a related art, Pour teaches:
wherein validating the contents of the first recreated message comprises validating the contents of the first recreated message in near real- time as the first message is received from the first external communications server (Pour, par. 0086 and 0115 and 0351: real-time).
Pour is analogous art to the claimed invention in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair-Rivlin system with Pour to timely validate contents of recreated message for ensuring the security of the messaging system.

As per claim 17, the references as combined above teach the method of claim 16, but do not explicitly disclose the timing for message validation being near real-time. This aspect of the claim is identified as a further difference.
In a related art, Pour teaches:
in near real-time as the first message is received from the first external communications server (Pour, par. 0086 and 0115 and 0351: real-time).
Pour is analogous art to the claimed invention in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair-Rivlin system with Pour to timely validate contents of recreated message for ensuring the security of the messaging system.

Claims 5-7 and 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Alomair, as applied to claim 1 above, and further in view of Ledford (US 20170221066 A1).

As per claim 5, the references as combined for claim 1 above teach the computing platform of claim 1. It is noted that this claim is interpreted as an instance of failing to validate the contents of the second recreated message.  
The combination applied to claim 1 also teaches,
wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor (Jones, par. 0036 and 0038: memory 304 and memory 404), cause the computing platform to: 
receive, via the communication interface, from a second external communications server, a second message (Jones, par. 0039: receiving … a first electronic communication including first data; see also par. 0009 and 0011 for receiving the first electronic message); 
based on receiving the second message from the second external communications server, generate a second image representation of the second message received from the second external communications server (Jones, par. 0039: In step 504 [of FIG. 5], a first image 
execute the OCR process on the second image representation of the second message, wherein executing the OCR process on the second image representation of the second message produces a second recreated message (Jones, par. 0007-0008: performing optical character recognition or image capture; par. 0031 and 00038: OCR and the optical character recognition mechanism 408); 
However, Jones does not explicitly disclose an attempt to validate contents of the second recreated message with a failing result which halts the transmission of second recreated message. This aspect of the claim is identified as a difference.
In a related art, Alomair teaches,
 attempt to validate contents of the second recreated message, wherein attempting to validate the contents of the second recreated message comprises failing to validate the contents of the second recreated message (Ledford, par. 0264: in response to that message, in an attempt to validate the message, and perform a remedial procedure according to predetermined operating criteria); and 
based on failing to validate the contents of the second recreated message, halt the second recreated message (Ledford, par. 0158: If it is determined that the message is duplicative ("Yes" in step 508), then control passes to step 506 which is performed as described above, After step 506 the network 130 sends a notification to the debtor FI 111 indicating that the request for return of funds failed, and that FI notifies the debtor station 110 (step 518). The method then ends in step 519).
Ledford is analogous art to the claimed invention in improving the security and integrity of a message with a possible fraudulent transaction.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair system with ledford to consider and handle validation failure for the message. 

As per claim 6, the references as combined above teach the computing platform of claim 5, wherein attempting to validate the contents of the second recreated message comprises identifying that text content of the second recreated message is invalid (Ledford, par. 0023: determining whether the messages is at least one of a duplicate message, an invalid message, and a possible fraudulent transaction; par. 0138: receiving a rejection message).

As per claim 7, the references as combined above teach the computing platform of claim 5, wherein attempting to validate the contents of the second recreated message comprises identifying that at least one link associated with the second recreated message is invalid (Ledford, par. 0199 and 0274: links to external sources … is not validated).

As per claim 9, the references as combined above teach the computing platform of claim 5, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
in response to failing to validate the contents of the second recreated message, generate at least one alert message comprising information indicating that the second recreated message failed validation (Ledford, par. 0158: a notification is generated for duplicate message … indicating that the request for return of funds failed); and 
send, via the communication interface, to an enterprise administrator computing device, the at least one alert message comprising the information indicating that the second recreated message failed validation (Ledford, par. 0158: If it is determined that the message is duplicative ("Yes" in step 508), then control passes to step 506 which is performed as described above, After step 506 the network 130 sends a notification to the debtor FI 111 indicating that the 

As per claim 10, the references as combined above teach the computing platform of claim 5, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
in response to failing to validate the contents of the second recreated message, update at least one data record maintained by the computing platform to flag a sender of the second message received from the second external communications server as suspicious (Ledford, par. 0199, 0298, 0306, and 0357: fraud detection and risk of the message; make immediate notification of payment to senders).

As per claim 18, the references as combined above teach the method of claim 14, The combination applied to claim 1 also teaches,
comprising: 
receiving, by the at least one processor, via the communication interface, from a second external communications server, a second message (Jones, par. 0039: receiving … a first electronic communication including first data; see also par. 0009 and 0011 for receiving the first electronic message); 
based on receiving the second message from the second external communications server, generating, by the at least one processor, a second image representation of the second message received from the second external communications server (Jones, par. 0039: In step 504 [of FIG. 5], a first image representative of the first data is generated by the first computer; par. 0008-0009: generate optical data representative of the first data); 
executing, by the at least one processor, the OCR process on the second image representation of the second message, wherein executing the OCR process on the second Jones, par. 0007-0008: performing optical character recognition or image capture; par. 0031 and 00038: OCR and the optical character recognition mechanism 408); 
However, Jones does not explicitly disclose an attempt to validate contents of the second recreated message with a failing result which halts the transmission of second recreated message. This aspect of the claim is identified as a difference.
In a related art, Alomair teaches,
attempting, by the at least one processor, to validate contents of the second recreated message, wherein attempting to validate the contents of the second recreated message comprises failing to validate the contents of the second recreated message (Ledford, par. 0264: in response to that message, in an attempt to validate the message, and perform a remedial procedure according to predetermined operating criteria); and 
based on failing to validate the contents of the second recreated message, halting, by the at least one processor, the second recreated message (Ledford, par. 0158: If it is determined that the message is duplicative ("Yes" in step 508), then control passes to step 506 which is performed as described above, After step 506 the network 130 sends a notification to the debtor FI 111 indicating that the request for return of funds failed, and that FI notifies the debtor station 110 (step 518). The method then ends in step 519).
Ledford is analogous art to the claimed invention in improving the security and integrity of a message with a possible fraudulent transaction.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair system with ledford to consider and handle validation failure for the message. For this combination, the motivation would have been to improve the level of security by timely halt the transmission for the invalidated message.

As per claim 19, the references as combined above teach the method of claim 18, wherein attempting to validate the contents of the second recreated message comprises identifying that text content of the second recreated message is invalid (Ledford, par. 0023: determining whether the messages is at least one of a duplicate message, an invalid message, and a possible fraudulent transaction; par. 0138: receiving a rejection message).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Alomair and Ledford, as applied to claim 5 above, and further in view of Pourfallah (US 20190080325 A1; or “Pour”).

As per claim 8, the references as combined above teach the computing platform of claim 5, however, the combination of Jones and Alomair and Ledford does not explicitly disclose an attempt to validate contents of the second recreated message with a failing result which halts the transmission of second recreated message. This aspect of the claim is identified as a difference.
In a related art, Pour teaches,
wherein attempting to validate the contents of the second recreated message comprises identifying that at least one attachment associated with the second recreated message is invalid (Pour, par. 0033-0034: possibly harmful attachments).
Pour is analogous art to the claimed invention in improving the security and integrity of a message exchanged over network.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Jones-Alomair-Rivlin system with Pour to timely stop sending the messages with invalid or malicious attachment(s) for ensuring the security of the messaging system.


Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 11 recites elements of “based on receiving the third message from the enterprise communications server, generate a third image representation of the third message received from the enterprise communications server; execute the OCR process on the third image representation of the third message, wherein executing the OCR process on the third image representation of the third message produces a third recreated message; validate contents of the third recreated message; andbased on validating the contents of the third recreated message, send, via the communication interface, to one or more external communications servers, the third recreated message, wherein sending the third recreated message to the one or more external communications servers causes the one or more external communications servers to deliver the third recreated message to at least one external user computing device” (emphasis added).  The feature of wherein sending the third recreated message to the one or more external communications “causing the one or more external communications servers to deliver the third recreated message to at least one external user computing device”, in combination with the other limitations in claims 1, 5, 11 and 13, are not anticipated by, nor made obvious over the prior art of record.
Claims 12-13 are allowable by virtue of their dependency from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/18/2021